Detailed action
Summary
1. The office action is in response to the correction on claims dependency on 3/22/2022.
2. Claims 1-27 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
4.	Please amend the claims as follow.
Claim 1. A method for reducing/managing energy-related stress in an electrical system, comprising: processing electrical measurement data from or derived from energy-related signals captured by at least one intelligent electronic device (IED) in the electrical system to identify and track at least one energy-related transient in the electrical system; quantifying an impact of the at least one energy-related transient on equipment in the electrical system, the equipment having an associated stress tolerance to the at least one energy-related transient; generating one or more transient-related alarms in response to the impact of the at least one energy-related transient being near, within or above a predetermined range of the stress tolerance of the equipment; prioritizing the transient-related alarms based in part on at least one of the stress tolerance of the equipment, the stress associated with one or more transient events, and accumulated energy-related stress on the equipment; and taking one or more actions in the electrical system in response to the transient-related alarms to reduce energy-related stress on the equipment in the electrical system, wherein the one or more actions are taken based on at least one of the priority and severity of the transient-related alarms.

Claim 2. The method of claim 1, wherein taking the one or more actions includes: identifying at least one means to reduce the energy-related stress on the equipment in the electrical system;


Claim 3. The method of claim 2, wherein the one or more of the at least one means to reduce the energy-related stress is further selected based on an expected ability of the one or more of the at least one means to reduce at least one of the magnitude and duration of the at least one energy-related transient in the electrical system.

Claim 4. The method of claim 2, wherein the one or more of the at least one means to reduce the energy-related stress is further selected based on economic costs associated with acquiring and/or applying the one or more of the at least one means.

Claim 5. The method of claim 2, wherein the one or more of the at least one means to reduce the energy-related stress includes at least one transient mitigative device.

Claim 6. The method of claim 5, wherein the at least one transient mitigative device includes at least one of: a surge arrester, a lightning arrestor, a surge suppressor, and a transient voltage surge suppressor.

Claim 7. The method of claim 1, wherein the one or more actions are automatically performed by a control system associated with the electrical system, wherein the control system is communicatively coupled to the at least one IED, and/or to a cloud-based system, on-site/edge software, a gateway, and another head-end system associated with the electrical system.



Claim 9. The method of claim 1, wherein data associated with the at least one energy-related transient is stored and/or tracked over a predetermined time period.

Claim 10. The method of claim 9, wherein the predetermined time period is a user-configured time period.

Claim 11. The method of claim 1, wherein the impact of the at least one energy-related transient on the equipment is determined based on at least one of: the nature and source of the at least one energy-related transient, the susceptibility of the equipment to the at least one energy-related transient, the effect of the equipment on the at least one energy-related transient, and the cost sensitivity of a business’s operation and/or infrastructure to the at least one energy-related transient.

Claim 12. The method of claim 1, wherein quantifying the impact of the at least one energy-related transient includes classifying the effects of the at least one energy-related transient on the equipment.



Claim [12] 14. The method of claim 1, wherein the impact of the at least one energy-related transient is used to predict incipient failure of the equipment.

Claim [13] 15. The method of claim 1, further comprising: presenting the priority and severity of the transient-related alarms on a display device.

Claim [14] 16. The method of claim [13] 15, wherein the display device is a display device of a computing device or system associated with the electrical system.

Claim [15] 17. The method of claim 1, wherein the transient-related alarms inform an end-user, equipment manufacturer, and/or services team when the equipment nears and/or exceeds a pre-determined threshold of voltage stress energy.

Claim [16] 18. The method of claim 1, wherein the stress tolerance of the equipment, and the accumulated energy-related stress on the equipment, are used to predict the end of life (EOL) of the equipment.

Claim [17] 19. The method of claim [16] 18, further comprising: communicating the EOL or near EOL of the equipment to an end-user, equipment manufacturer, and/or services team.

Claim [18] 20. The method of claim [16] 18, wherein the equipment includes at least one surge device not having a defined accumulated stress life, and the EOL of the at least one surge 

Claim [19] 21. The method of claim [16] 18, wherein the EOL of the equipment is predicted using mean time to failure (MTTF).

Claim [20] 22. The method of claim [19] 21, wherein the MTTF is based on an evaluation of at least energy- related stress.

Claim [21] 23. The method of claim 1, further comprising: evaluating one or more characteristics of the at least one energy-related transient to isolate and identify transient origins.

Claim [22] 24. The method of claim 1, further comprising: evaluating one or more characteristics of the at least one energy-related transient to identify the source(s) and location(s) of the at least one energy-related transient.

Claim [23] 25. The method of claim 1, wherein the energy-related transient is at least one of a voltage transient and a current transient.

Claim [24] 26. The method of claim 1, wherein the transient-related alarms are prioritized based on importance/criticality of electrical location where the at least one energy-related transient originated.

Claim [25] 27. A system for reducing/managing energy-related stress in an electrical system, comprising: a processor; a memory device coupled to the processor, the processor and the memory device configured to: process electrical measurement data from or derived from 
Allowable Subject Matter
5. 	Claims 1-27 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein generating one or more transient-related alarms in response to the impact of the at least one energy-related transient being near, within or above a predetermined range of the stress tolerance of the equipment; prioritizing the transient-related alarms based in part on at least one of the stress tolerance of the equipment, the stress associated with one or more transient events, and accumulated energy-related stress on the equipment; and taking one or more actions in the electrical system in response to the transient-related alarms to reduce energy-related stress on the equipment in the electrical system, wherein the one or more actions are taken based on at least one of the priority and severity of the transient-related alarms.”



Regarding claim 27. The prior art fails to teach “…wherein generate one or more transient-related alarms in response to the impact of the at least one energy-related transient being near, within or above a predetermined range of the stress tolerance of the equipment; prioritize the transient-related alarms based in part on at least one of the stress tolerance of the equipment, the stress associated with one or more transient events, and accumulated energy-related stress on the equipment; and take one or more actions in the electrical system in response to the transient-related alarms to reduce energy-related stress on the equipment in the electrical system, wherein the one or more actions are taken based on at least one of the priority and severity of the transient-related alarms.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060241793 Skourup et al. disclose human machine interface for a control system.
US 9997919 Cho et al. disclose apparatus and method for operating distributed generator in connection with power system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /ADOLF D BERHANE/Primary Examiner, Art Unit 2838